Case 1-19-43516-ess   Doc 92-4   Filed 11/13/20   Entered 11/13/20 17:10:42




                      Exhibit 4
          Case 1-19-43516-ess Doc 92-4 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 10/26/2018 09:03 AM
NYSCEF DOC. NO. 34                                                RECEIVED NYSCEF: 10/25/2018




                                          1 of 2
          Case 1-19-43516-ess Doc 92-4 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                        INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 10/26/2018 09:03 AM
NYSCEF DOC. NO. 34                                                RECEIVED NYSCEF: 10/25/2018




                                           2 of 2
          Case 1-19-43516-ess Doc 92-4 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 10/26/2018 09:03 AM
NYSCEF DOC. NO. 35                                                RECEIVED NYSCEF: 10/25/2018




                                          1 of 4
          Case 1-19-43516-ess Doc 92-4 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 10/26/2018 09:03 AM
NYSCEF DOC. NO. 35                                                RECEIVED NYSCEF: 10/25/2018




                                          2 of 4
          Case 1-19-43516-ess Doc 92-4 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 10/26/2018 09:03 AM
NYSCEF DOC. NO. 35                                                RECEIVED NYSCEF: 10/25/2018




                                          3 of 4
          Case 1-19-43516-ess Doc 92-4 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                        INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 10/26/2018 09:03 AM
NYSCEF DOC. NO. 35                                                RECEIVED NYSCEF: 10/25/2018




                                           4 of 4
